Citation Nr: 1449136	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  12-14 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1959 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for bilateral hearing loss with a noncompensable evaluation, effective May 25, 2011.  The effective date was corrected to May 25, 2010 by a rating decision dated in March 2012.  The Veteran disagreed with the noncompensable rating for bilateral hearing loss, and the current appeal ensued.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in January 2014.  A transcript of that hearing is of record and associated with the claims folder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts, in essence, that his bilateral hearing loss is more severe than the current noncompensable evaluation reflects.  

During the Veteran's January 2014 videoconference hearing, the Veteran testified that his hearing loss has become progressively worse since his last VA examination in October 2011.  Therefore, the Board finds that the Veteran should be afforded a new VA audiological examination in order to determine the current nature and severity of his service-connected bilateral hearing loss.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA audiology examination to determine the current severity of the Veteran's service-connected bilateral hearing loss disability.  The claims file and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All appropriate tests and studies should be accomplished.

The examiner should additionally describe the functional effects caused by the Veteran's bilateral hearing loss, to include any effects on employment and daily life.

2. After completion of the above action, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case (SSOC) should be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



